DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogan (US 3,985,388).  Hogan discloses a vehicle seat mounting system for mounting a vehicle seat to a vehicle chassis, the arrangement comprising: a first mounting arrangement comprising: a first chassis attachment portion (fig. 3: 5’, 11) configured to fixedly connect to the vehicle chassis (fig. 3: 4); a first seat attachment portion (fig. 3: 14) configured to fixedly connect to the vehicle seat, the first seat attachment portion being movable relative to the first chassis portion in at least one direction (14 moves vertically along with the seat); and a compressible member (fig. 3: 25) interposed between the first chassis attachment portion and the first seat attachment portion, the compressible member configured to absorb impact forces between the vehicle chassis and the vehicle seat.
As concerns claim 13, Hogan discloses a vehicle comprising: a chassis (fig. 3: 4); a vehicle seat (fig. 1: 1); and a seat mounting system that mounts the vehicle seat to the chassis, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Dillon (US 2,401,748) or Monroe (GB 625717).  As concerns claims 2 and 14, Hogan does not teach a chamber in which the compressible member and an attachment portion are arranged.  However, Pinault and Dillon teach shock absorbers/spring mechanisms which provide a chamber/sheath over the compressible spring member and part of an attachment member (Dillon, fig. 3 both 51 and 53 cover a spring and partially cover an attachment member such as 56; Monroe, fig. 4: 41).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the mechanism of Hogan to include a sheathing creating a chamber covering the spring and partially covering an attachment member (12 and the shaft associated with it) in order to prevent objects from obstructing the spring.  
As concerns claims 3 and 15, Hogan, as modified, teaches wherein: the attachment member defines at least one slotted opening (fig. 3: 19) extending along the at least one direction, and a bolt (fig. 3: 12) is fixedly connected to the main body, the bolt extending through the at least one slotted opening so as to allow movement of the attachment member only in the at least one direction.

Allowable Subject Matter
Claims 4-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Hogan, Dillon and Monroe fail to teach wherein the compressible member is a compressible foam or visco-elastic polymer, or a second mounting arrangement comprising a second/separate chassis attachment portion and second/separate seat attachment portion.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636